[J-61-2020]
                    IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                   :   No. 781 CAP
                                                 :
                      Appellee                   :   Appeal from the Order dated May
                                                 :   16, 2019 in the Court of Common
                                                 :   Pleas, Allegheny County, Criminal
               v.                                :   Division at Nos. CP-02-CR-
                                                 :   0008705-1994, CP-02-CR-009095-
                                                 :   1994 and CP-02-CR-0009201-1994.
 LEROY FEARS,                                    :
                                                 :   SUBMITTED: July 7, 2020
                      Appellant                  :


                                            ORDER


PER CURIAM                                                     DECIDED: May 18, 2021
       AND NOW, this 18th day of May, 2021, the order of the court of common pleas is

affirmed by operation of law, as the votes among the participating Justices are equally

divided. Appellant’s ancillary application for sua sponte judgment, application to clarify

prayer for relief, application to supplement Appellant’s claim regarding the death penalty’s

constitutionality, application for post-submission communication pursuant to Pa.R.A.P.

2801(a) (sic), application for post-submission communication to strike Appellee’s

response brief, and motion for leave of court are denied as moot.

       Chief Justice Baer and Justices Saylor and Todd did not participate in the

consideration or decision of this matter.